Citation Nr: 0020475	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  96-31 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for a left knee 
disability on a secondary basis.

2. Entitlement to an increased rating for residuals of a 
stress reaction of the left ankle, currently evaluated as 10 
percent disabling.

3. Entitlement to a compensable evaluation for status post 
fracture of the left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to June 
1991.

This matter comes to the Board of Veterans Appeals (Board) 
from a March 1996 rating action of the Regional Office (RO) 
that denied the veteran's claim for service connection for a 
left knee disability, secondary to his service-connected 
disabilities.  In addition, the RO confirmed and continued 
the noncompensable evaluations then in effect for the 
residuals of a fracture of the left ankle and status post 
fracture of the left great toe.  Subsequently, based, in 
part, on the findings of a Department of Veterans Affairs 
(VA) examination in November 1996, the RO increased the 
rating for the left ankle disability to 10 percent in a 
rating decision in February 1997.  The veteran continues to 
disagree with the evaluations in effect for his left ankle 
and left great toe disabilities.  

The Board notes that by rating decision in October 1991, the 
RO denied service connection for a left knee disability on a 
direct basis.  The veteran's current claim is solely on the 
basis that his left knee disability is directly due to his 
left ankle and/or left great toe disabilities.  Since the 
regulatory provision governing secondary service connection 
creates a new basis for entitlement to the claimed benefit, 
the Board will consider this claim on a de novo basis.  See 
Spencer v. Brown, 17 F.3d 368, 372-73 (Fed. Cir. 1994).

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. Service connection is in effect for residuals of a stress 
reaction of the left ankle; residuals of a left thumb 
injury with postoperative traumatic arthritis; residuals 
of a fracture of the left radial head; and residuals of a 
fracture of the left great toe.

3. Any current left knee disability was first documented 
following service and has not been shown to be related to 
the veteran's service-connected disabilities.  

4. The veteran's left ankle disability is manifested by no 
more than moderate limitation of motion.

5. No clinical abnormalities of the left great toe were found 
on VA examinations.  


CONCLUSIONS OF LAW

1. A left knee disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1999).

2. A rating in excess of 10 percent for residuals of a stress 
reaction of the left ankle is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999).

3. A compensable rating for residuals of a fracture of the 
left great toe is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic 
Code 5280 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues currently under appellate consideration are the 
veteran's claim for entitlement to service connection for a 
left knee disability on a secondary basis, and his claims for 
entitlement to an increased rating in excess of 10 percent 
for residuals of a stress reaction of the left ankle and for 
a compensable evaluation for status post fracture of the left 
great toe.  The Board finds that these claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); 
see also Anderson v. West, 12 Vet. App. 491, 496 (1999) (the 
criteria for a well grounded claim for secondary service 
connection); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (the criteria for a well grounded claim for an 
increased evaluation).  That is, the veteran has presented 
claims which are not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
those claims.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.


I.  Service Connection for a Left Knee 
Disability on a Secondary Basis

Factual background

Private medical records show that the veteran was seen in 
August 1995 for a painful left knee.  There was no history, 
recent or past, of an injury.  Following an examination, the 
impression was possible internal derangement of the left 
knee, perhaps a lateral cartilage tear.  About one week 
later, it was indicated that the veteran had requested a 
statement saying that the left knee condition could be 
related to his past ankle problems.  This was denied.  

The veteran was seen by a private physician on September 1, 
1995 for left knee pain.  He did not recall any specific 
injury.  It was reported that the veteran had bilateral pes 
planus and was wondering if this could have something to do 
with it.  It was indicated that the veteran had experienced 
problems in obtaining proper orthotics for his feet and had 
been on a number of different types of orthotics for his 
feet.  Following an examination, the examiner stated that he 
believed the veteran's symptoms were related to 
chondromalacia patella that had been aggravated by his recent 
work activities.  

In a statement dated September 1995, the private physician 
who examined him earlier that month reported that the veteran 
was having difficulty with his left knee.  He had some rather 
severe foot deformities that he thought might have lead to or 
aggravated his knee problem.  The physician added that the 
foot deformity was certainly severe enough to place undue 
stress on the veteran's knee.  

VA outpatient treatment records disclose that the veteran was 
seen in October 1995.  He stated that the pain in his left 
knee was worse.  Following an examination, the diagnostic 
impression was degenerative joint disease of the knees, 
possible related to an ankle injury.  

The veteran was afforded an examination of the joints by the 
VA in December 1995.  He related that approximately ten 
months earlier, he started having spontaneous discomfort in 
his left knee.  He noted that it had been evaluated by an 
orthopedic surgeon who told him that there might possibly be 
a relationship between the veteran's left ankle condition and 
his left knee.  Following an examination, the pertinent 
diagnosis was history of recent left knee problems.  The 
examiner indicated that he was asked to express an opinion as 
the relationship between the foot and ankle of the left foot 
and the left knee.  He stated that it was his opinion that 
there was probably no clear-cut connection between the two.  
This was based on the fact that the veteran had worn 
bilateral orthotics, and one would expect there to be more 
symmetrical problems were that the case.  The physician added 
that X-rays of the knees showed some mild medial joint 
narrowing, but for the most part, nonspecific findings.  
Therefore, the connection between the left orthotics and the 
left remote sprain at the left ankle and the current problem 
with the left knee was very problematic.  

In a statement dated June 1997, a VA physician related that 
he had seen the veteran in January 1996 and felt that he had 
patellofemoral symptoms.  He also reviewed the September 1, 
1995 report from veteran's private physician.  The VA 
physician indicated that the real issue was whether there was 
a relationship between the veteran's knee symptoms and his 
feet.  He noted that the veteran's feet were definitely 
markedly planovalgus and the rotational stress that caused 
significant patellofemoral problems.  He added that it was a 
fairly controversial issue in that he did not believe that 
one can predict that every person with those feet will 
develop the problems that the veteran has had; however, he 
thought the posture of his foot made it more likely that he 
would develop patellofemoral pain.  Finally, the VA physician 
stated that there was a casual relationship between the 
veteran's knee pain and his foot deformity, but he thought 
that the stress that it would only be a fifty percent 
causative factor.  

The veteran was again examined by the VA examination in 
February 1999.  Following the examination, the pertinent 
diagnosis was left knee condition consistent with mild 
degenerative changes of the left knee.

The veteran has been granted service connection for residuals 
of a stress reaction of the left ankle; residuals of an 
injury to the left thumb with postoperative traumatic 
arthritis; residuals of a fracture of the radial head of the 
left elbow; and residuals of a fracture of the left great 
toe.  


Analysis 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The veteran argues that his left knee disability was either 
caused or aggravated by his service-connected left ankle 
and/or left great toe disabilities.  The evidence in support 
of the veteran's claim consists of an indication in a VA 
outpatient treatment record in October 1995 that the 
veteran's knee condition might be associated with an ankle 
injury, and the statement from a private physician that 
suggests that the veteran's foot deformity placed stress on 
his left knee.  Based on a review of this statement and the 
clinical notes on which this was predicated, it is apparent 
that the physician was referring to the veteran's pes planus, 
and not the service-connected left ankle disability.  In this 
regard, the Board points out that the notes indicate that the 
veteran wanted to know if his pes planus was related to his 
left knee condition.  Thus, the context of the physician's 
comments makes it clear that he was stating that the 
veteran's foot deformity, i.e. his pes planus, was what was 
placing stress on the left knee, and not the left ankle 
disability.  

In addition, the Board notes that another private physician 
specifically refused the veteran's request to relate the left 
knee disability to his service-connected left ankle problems.  
It is also significant to observe that it was the opinion of 
the VA physician who conducted an examination in December 
1995 that it was doubtful that there was a relationship 
between the left knee and left ankle.  There is no medical 
evidence of record that clearly attributes the left knee 
disability to any of his service-connected disabilities, 
including the left ankle and left great toe.  In this regard, 
the Board points out that the VA record that suggests such a 
relationship was not based on a review of the records.  This 
factor in and of itself diminishes the probative value of 
that medical opinion.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997 (citing Saden v. Derwinski, 2 Vet. 
App. 97, 100 (1992) ("Board's task includes determining the 
credibility of evidence)).  In contrast, following the 
thorough VA examination in December 1995, the examiner 
specifically concluded that there was no relationship between 
the veteran's left knee disability and any service-connected 
disability.  Accordingly, the Board finds that the weight of 
the evidence is against the claim for service connection for 
a left knee disability on a secondary basis.  


II.  Increased Ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).


A.  An Increased Rating for Residuals of 
a Stress Reaction of the Left Ankle 

Factual background

The service medical records show that a bone scan of the feet 
and ankles was done in September 1990.  It showed increased 
activity in the left.  The veteran was examined for a Medical 
Evaluation Board in April 1991.  He complained of chronic 
bilateral ankle pain, left more severe than right.  The 
diagnosis was possible stress reaction of both ankles, left 
more significant than the right.  

By rating decision dated October 1991, the RO granted service 
connection for a stress reaction of the left ankle, and 
assigned a noncompensable evaluation.  

On VA examination of the joints in December 1995, the veteran 
related that he had been prescribed orthotics in 1986, prior 
to an injury in service.  An examination of the left ankle 
showed dorsiflexion of 10 degrees and plantar flexion of 40 
degrees.  There was no subluxation, swelling or other 
additional distortion noted.  The diagnoses were ankle 
sprain, resolved, and history of long-term orthotic use of 
unknown cause and diagnosis.  

VA outpatient treatment records show that the veteran was 
seen in the podiatry clinic in October 1995 for complaints of 
bilateral ankle pain.  It was indicated that he had had eight 
pairs of orthotics, and had used Motrin, without relief.  It 
was noted that there was pain at the extremes of dorsiflexion 
of the ankle.  The assessment was capsulitis/synovitis of the 
left ankle with anterior impingement.  

Based on the findings summarized above, the RO, by rating 
action in February 1997, increased the evaluation assigned 
for the veteran's service-connected left ankle disability to 
10 percent.  

The veteran was afforded a VA examination of the joints in 
February 1999.  He noted that he depended on orthotics to get 
him through the day.  He stated that the left ankle pain had 
never gone completely away, and was generally related to 
activity.  If he was on his feet a lot and did a lot of 
activity, he had increased pain.  If he was off his feet and 
resting, he had decreased pain in the left ankle.  He 
indicated that he was working as a carpenter and was planning 
on getting a degree in computer science that spring and that 
he hoped to get a desk job.  On examination of the left 
ankle, he had basically normal range of motion with 
dorsiflexion at 20 degrees and plantar flexion at 45 degrees.  
There was no subluxation noted on anterior/posterior movement 
of the ankle or on lateral movement.  The examiner had the 
veteran stand on the floor and rise on his toes; this 
resulted in rather severe discomfort in the left ankle after 
five elevations.  An X-ray of the left ankle was negative.  
The diagnosis was history of positive bone scan with a 
"stress reaction" of the left ankle of unknown etiology 
with a positive DeLuca examination revealing that having a 
loss of 30 degrees of plantar flexion secondary to pain and 
10 degrees of dorsiflexion because of pain.  

Analysis 

A 20 percent evaluation may be assigned for severe limitation 
of motion of the ankle.  When the limitation of motion is 
moderate, a 10 percent evaluation will be assigned.  
Diagnostic Code 5271.

A review of the record shows that the veteran has been 
afforded two VA examinations during the course of his claim.  
The Board acknowledges that slight limitation of motion of 
the left ankle was demonstrated on the VA examination in 
December 1995.  There was no swelling or subluxation.  It is 
significant to point out, however, that the most recent 
examination demonstrated that there was full range of motion 
of the left ankle.  The Board also points out that there were 
no abnormal clinical findings, except for some pain on 
elevation.  As noted above, severe limitation of motion is 
required in order to assign a rating in excess of 10 percent.  
Such findings have clearly not been documented in the record.  
The Board concludes that the clinical findings on examination 
are of greater probative value than the veteran's statements 
regarding the severity of his left ankle disability.  The 
Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, 
Vet. App. 202 (1995).  However, the recent VA examination 
failed to demonstrate the presence of pain or weakness in the 
left ankle that would warrant an increased rating.  
Therefore, a higher rating is not warranted under these 
provisions.

B.  A Compensable Evaluation for 
Residuals of a Fracture of the Left Great 
Toe 

Factual background

The service medical records show that a bone scan of the feet 
and ankles was done in September 1990.  It revealed, in 
pertinent part, a probable microfracture of the left great 
toe.

Based on this evidence, the RO, by rating action in October 
1991, granted service connection for residuals of a fracture 
of the left great toe.  A noncompensable evaluation was 
assigned, and this rating has remained in effect since then.

A VA examination of the joints was conducted in December 
1995.  The veteran reported that his left great toe 
occasionally bothered him and that it would ache, but that 
basically, it had not been a serious problem.  An examination 
of the left great toe was unremarkable.  The pertinent 
diagnosis was history of fracture of the left great toe, 
remote and currently stable.

Another VA examination of the joints was conducted in 
November 1996.  The veteran related that the toe occasionally 
ached.  He stated that approximately eight months earlier, he 
re-injured the left toe and thought he had refractured it.  
He noted that he had some discomfort, but denied any serious 
problem.  On examination of the left great toe, there was no 
distortion or tenderness.  No other discrepancy of the toe 
was noted.  An X-ray of the left great toe showed 
degenerative disease of the first metatarsophalangeal joint 
with osteophyte formation.  The diagnosis was history of 
fracture of the left great toe, as described.

The veteran was examined by the VA in February 1999.  He 
stated that there had been no changes regarding the left 
great toe, except that about four weeks earlier, he re-
stubbed the toe.  Over the past three or four weeks, it was 
clicking and having a little bit more discomfort, especially 
when he would extend it to certain positions.  He added that 
it was now settling back to where it was before the re-
injury.  An examination of the left great toe did not reveal 
any significant distortion.  There were no bony prominences 
and range of motion was within normal limits.  The diagnosis 
was history of fracture of the left great toe.  





Analysis 

A 10 percent rating may be assigned for unilateral hallux 
valgus, when operated with resection of the metatarsal head 
or if severe, if equivalent to amputation of the great toe.  
Diagnostic Code 5280.

A 10 percent rating may be assigned for amputation of the 
great toe, without metatarsal head.  Diagnostic Code 5171 
(1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran has been afforded three VA examinations during 
the course of his appeal.  All clinical findings concerning 
the left great toe have been normal.  There is no evidence of 
any limitation of motion.  There are no findings that even 
suggest that the disability involving the left great toe even 
remotely approaches the degree necessary to warrant a higher 
rating.  The evidence supporting the veteran's claim consists 
of his statements regarding the severity of his left great 
toe disability.  In contrast, the medical findings on 
examination are clear and fail to show that a higher rating 
is appropriate.  The Board concludes that the weight of the 
evidence is against the claim for an increased rating for 
residuals of a fracture of the left great toe.



ORDER

Service connection for a left knee disability on a secondary 
basis is denied.

An increased rating for stress reaction of the left ankle is 
denied.

A compensable rating for residuals of a fracture of the left 
great toe is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

